PER CURIAM.
Appellant challenges an order which required her to arbitrate her claims with appel-lees Fine and JAR, LLC, a Virginia limited liability company. JAR had entered into an agreement to buy appellant’s stock in Cooper Academy of Court Reporting, Inc. Fine had guaranteed a promissory note in connection with the transaction. We reverse the order requiring appellant to arbitrate with Fine, as there was no arbitration provision in the promissory note or guaranty signed by Fine. We affirm the order requiring arbitration with JAR. Although appellant claims she is entitled to litigate the question of whether conditions precedent to arbitration were fulfilled, that issue is a question for the arbitrator. See Executive Life Ins. Co. v. John Hammer & Assocs., Inc., 569 So.2d 855, 857 (Fla. 2d DCA 1990).
GLICKSTEIN, GUNTHER and WARNER, JJ., concur.